Case: 2:10-cv-00391-MRB-MRM Doc #: 171 Filed: 02/26/21 Page: 1 of 3 PAGEID #: 9512




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION AT COLUMBUS

 ROBERT BETHEL,
                                                                      :
                          Petitioner,                                          Case No. 2:10-cv-391

                                                                      :        District Judge Michael R. Barrett
              -vs-                                                             Magistrate Judge Michael R. Merz

 DAVID BOBBY, Warden,
                                                                      :
                          Respondent.


 SUPPLEMENTAL MEMORANDUM ON PETITIONER’S MOTION TO
                  PROCEED PRO SE



              This capital habeas corpus case is before the Court on Petitioner’s pro se Objections (ECF

 No. 169) to the Magistrate Judge’s Order denying Petitioner leave to proceed pro se on a motion

 to stay these proceedings under Rhines v. Weber, 544 U.S. 269 (2005)(ECF No. 168). Judge

 Barrett has recommitted the matter to the Magistrate Judge for reconsideration in light of the

 Objections (ECF No. 170).

              Petitioner Robert Bethel is represented in this habeas corpus litigation and the parallel

 action under 42 U.S.C. § 19831 by attorneys from both the Capital Habeas Unit of the Federal

 Defender’s Office (Justin Thompson) and the Death Penalty Section of the Ohio Public Defender’s

 Office (Rachel Troutman). Despite that representation, which often extends in capital cases to

 follow-on state court litigation, these attorneys have refused to file on Bethel’s behalf in the

 Franklin County Court of Common Pleas his “Motion For Post-Conviction Relief Under Ohio


 1 In   re Ohio Lethal Injection Protocol Litig., Case No. 2:11-cv-1016.


                                                                           1
Case: 2:10-cv-00391-MRB-MRM Doc #: 171 Filed: 02/26/21 Page: 2 of 3 PAGEID #: 9513




 Rev. Code § 2953.23; Motion For Leave To File A Delayed Motion For New Trial under Ohio

 Crim. R. 33(B); and his Motion For New Trial under Ohio Crim. R. 33(A)(l).” Instead Bethel has

 filed those Motions in Common Pleas Court pro se. Having done so, he seeks to stay these

 proceedings pending the outcome of the litigation before Judge Frye. However, his trial attorneys

 have also declined to file a motion to stay on his behalf. Bethel also seeks to litigate the motion to

 stay pro se, but the Magistrate Judge refused because of the bar of hybrid representation in federal

 courts2.

              Bethel has countered by arguing, again pro se, that his attorneys could not represent him

 in either the follow-on state litigation or on a motion to stay because they are necessary witnesses

 on both motions, providing affidavits to explain that they sought for a long time and were only

 recently successful in obtaining a forensic expert firearms report which allegedly undermines key

 trial evidence. Bethel argues that this disqualifies them under Ohio R. Prof. Conduct 3.7 from

 acting as advocates either before Judge Frye or in this Court. No judge, acting either sua sponte

 or on motion, has disqualified them from thus appearing. Indeed neither attorney has argued to

 this Court or to Judge Frye that they are disqualified from appearing on these motions. Instead, it

 is entirely Bethel’s pro se interpretation of Rule 3.7 on which he relies.

              Rule 3.7(a) provides:

                            A lawyer shall not act as an advocate at a trial in which the lawyer
                            is likely to be a necessary witness unless one or more of the
                            following applies:
                            (1) the testimony relates to an uncontested issue;
                            (2) the testimony relates to the nature and value of legal services
                            rendered in the case;
                            (3) the disqualification of the lawyer would work substantial

 2 A party represented by counsel may not file papers pro se. 28 U.S.C. § 1654 provides that “parties may plead and conduct their own cases personally or by counsel.” The
 disjunctive “or” in the statute means that a litigant must choose between proceeding pro se and proceeding with the assistance of counsel. United States v. Jimenez-Zalapa, 2007
 WL 2815563 (W.D. Tenn. 2007)(Breen, J.); see also United States v. Mosely, 910 F.2d 93, 97-98 (6th Cir. 1987); United States v. Vampire Nation, 451 F.3d 189 (3rd Cir. 2006).




                                                                                         2
Case: 2:10-cv-00391-MRB-MRM Doc #: 171 Filed: 02/26/21 Page: 3 of 3 PAGEID #: 9514




                 hardship on the client.

         The principal rationale of the rule is to prevent confusion in the minds of the jury between

 attorney roles, a concern not applicable here. As the cases discussed in the Decision objected to

 indicate, the prohibition extends to, for example, the summary judgment context where an attorney

 is a key witness on a material fact, e.g., the drafting of a contract. In the instant context, the lawyers

 are necessary fact witnesses to essentially uncontested facts: when did they apply for expert

 assistance and how did the courts react. In any event if the lawyers believed in the exercise of

 their professional judgment that they could not ethically litigate the motion to stay, that would in

 no way prevent them from telling this Court that that was their professional judgment and moving

 the Court to allow Bethel to proceed pro se; nothing in Rule 3.7 speaks to that situation, yet the

 trial attorneys have declined to file a motion to allow Bethel to proceed pro se on the motion to

 stay.

         This Court has consistently enforced the unitary representation rule in capital litigation.

 The reasons are straightforward: capital habeas petitioners have every reason to delay finality of

 their cases. Having multiple persons taking positions on behalf of a party in these cases adds more

 complexity to cases already difficult to adjudicate. And, as noted in the Decision, pro se petitioners

 cannot be deterred with the threat of sanctions under Fed.R.Civ.P. 11.

         Bethel has presented no persuasive reason why he should be permitted to proceed pro se

 on a motion to stay. His Objections should be overruled.



 February 25, 2021.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                                                     3
